Citation Nr: 1632466	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-28 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for lumbar strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Since being service connected for a lumbar strain, the Veteran has been in two motor vehicle accidents, one in June 2011 and the other in February 2013.  The Veteran asserts that the motor vehicle accidents aggravated his service-connected lumbar disability and made it worse.  Specifically, the Veteran contends that his pain has increased, and his range of motion has decreased due to the motor vehicle accidents.  A review of the evidence demonstrates that after both motor vehicle accidents the Veteran complained of increased back pain and was referred for physical therapy, which he attended on both occasions.  An April 2013 Alabama Orthopaedic Clinic treatment note states the Veteran was being treated for low back problems when he was involved in an automobile crash on February 11, 2013 which further exacerbated his low back pain.  

The Veteran was afforded a VA lumbar spine examination in October 2011.  The Veteran reported that the June 1, 2011 motor vehicle accident, in which he was rear ended, aggravated his service-condition back disability resulting in a significant increase in pain.  On range of motion testing the Veteran had forward flexion to 50 degrees with evidence of pain, extension to 5 degrees with pain, right and left lateral flexion to 10 degrees with pain, and right and left lateral rotation to 15 degrees with pain.  His combined range of motion was 105 degrees.  On repetitive use testing there was no change in range of motion.  Functional loss after repetitive motion was noted as less movement than normal and pain on movement.  There was no guarding or muscle spasm, and no evidence of muscle atrophy or intervertebral disc syndrome (IVDS).  Straight leg raises were negative for neurological complaints or tenderness, and there were no signs of radicular pain or radiculopathy.  No assistive devices were used by the Veteran.  Imaging studies were negative for arthritis.  The examiner noted that the Veteran showed poor effort with range of motion; therefore, the range of motion testing is not considered valid for rating purposes.

In support of his claim for an increased rating, the Veteran submitted a July 2012 statement from one of the physicians treating him for his chronic lumbar symptoms.  Dr. P. B., who has been treating the Veteran since July 2011 for significant degenerative disc disease, stated that the Veteran's treatment included intermittent physical therapy, several different oral medications, and nonsteroidal anti-inflammatories; however, the Veteran remains symptomatic.  Dr. P. B. also stated that based on his treatment of the Veteran and a review of the Diagnostic Codes, he believed the Veteran's service-connected lumbar disability should be rated at 20 percent.  

While Dr. P. B., the Veteran's private physician, provided a recommendation on the Veteran's rating, there were no range of motion testing results submitted with the physician's recommendation.  As such, the opinion of the Veteran's physician has little probative value for rating purposes.

Given that it is still unclear whether the Veteran's service-connected lumbar disability has worsened, and if so to what degree, a new VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA or private treatment records pertinent to the claim on appeal.

2.  Notify the Veteran that it is his responsibility to report for the testing and any necessary examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  He should also be informed that the October 2011 examiner noted poor effort on the part of the Veteran during range of motion testing.  Prior to being scheduled for a new VA examination, the Veteran should be informed that "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is encouraged to accurately depict the severity of any lumbar spine disability during the VA examination.  

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected lumbar spine strain.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All indicated studies and tests should be performed.  The examination report must reflect completion of all pertinent portions of the disability benefits questionnaire.

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

